Citation Nr: 1220383	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and W. R.




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1944 to November 1947, including combat service in the European Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for PTSD and assigned an initial rating of 50 percent.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a January 2010 RO (Video conference) hearing.  A hearing transcript has been associated with the claims file.

The instant claim was remanded by the Board in March 2010.  

In a December 2010 decision, the Board denied the instant claim.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (CVAC).  In a December 2011 Order and Joint Motion for Remand, the CVAC vacated the Board's December 2010 decision and remanded the instant claim to the Board.

Subsequent to the issuance of the April 2009 statement of the case (SOC), the Veteran submitted evidence pertinent to the claim on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011). 

The issue of entitlement to service connection for gastroesophageal reflex disease a secondary to service connected PTSD was raised by the Veteran's representative in a May 2012 Informal Hearing Presentation.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU due to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's PTSD manifested as depression, anxiety, irritability, sleep difficulties, intermittent passive suicidal ideations, moderately impaired memory  and emotional outbursts with impairment in the areas of family relations, thinking and mood; the record was negative for total social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time and place or memory loss for names of close relatives, own occupation or own name.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The CVAC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, service personnel records, VA treatment records and a VA examination report.  Although the Veteran reported that he received Social Security income in a January 2008 VA treatment note, he also reported that in a July 2010 VA examination that he was eligible to retire by age or duration of work.  There was no evidence that the Veteran receives Social Security Administration benefits due to his PTSD.  As such, these records are not relevant to the instant claim and they need not be obtained.   Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).

The Veteran has not alleged that his disabilities have worsened since his last VA examination.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that although the June 2010 VA examiner did not review the Veteran's claims file, an examination is not rendered inadequate merely because the claims file was not reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).
 
This matter was remanded in March 2010 to allow the Veteran's updated VA treatment records to be obtained.  A VA examination was then to be conducted to determine the current severity of his PTSD.  Updated VA treatment records are located in the claims file and that such a VA examination was conducted in June 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the January 2010 hearing, the undersigned identified the issue on appeal.  The Veteran was asked about this current symptoms, including his irritability and anger, and to describe his daily activities.  The Board therefore concludes that it has fulfilled its duty under Bryant.  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD Claim

The Veteran contends that the severity of his PTSD symptoms warrant at least a 70 percent rating.

A December 2007 VA internal medicine outpatient note shows that the Veteran was screened for PTSD and depression.  The Veteran denied nightmares or avoiding situations that reminded him of a frightening, horrible or upsetting experience within the past month.  He further denied being on guard, watchful, or easily startled or feeling numb or detached from others, activities, or his surroundings.  As for depression, he indicated that he had no trouble with feeling down, depressed, or hopeless, feeling tired or having little energy, a poor appetite or over-eating, trouble concentrating on things and thoughts about hurting himself.  He did report that he had trouble falling or staying asleep or sleeping too much for "several days."  Both the PTSD and depression screen were negative.

A January 2008 VA treatment record reflected the Veteran complaints of anhedonia, social withdraw, anger, sleep problems, flashbacks of the war, difficulty coping with the stresses of life, the loss of trust, depression and anxiety.  He has had fleeting thoughts of suicide but with no plans and reported that his "whole life had been a struggle."

A January 2008 VA treatment note reflects the Veteran's reports of difficulties being around people and that he preferred to be alone, although he shared an apartment with a woman friend.  His sleep was poor and he got five to six hours of sleep per night.  He had combat-related nightmares that occurred one to three times per week and which seemed to be increasing since he retired.  People describe him as moody.  The treating psychiatrist found the Veteran's dress, hygiene and behavior to be appropriate.  His mood was mildly depressed and thought process was linear while thought content and speech were unremarkable.  An assessment of chronic PTSD was made and a GAF of 50 was assigned.  "Target" symptoms included sleep disturbances and irritability.

A May 2008 VA psychological examination reflected the Veteran's reports of difficulty sleeping, which had improved with medication.  Other symptoms included irritability or outbursts of anger, difficulty concentrating, an exaggerated startle response, markedly diminished interest or participation in significant activities, recurrent and intrusive distressing recollections of his service and efforts to avoid thoughts, feelings or conversations associated with the trauma.  He had a limited circle of friends and described himself as a "loner."  He had been married twice, with this second wife passing away in 1980, and currently resided with a lady friend.  The examiner noted that the Veteran's appearance was clean, neatly groomed and appropriately dressed.  Mental status examination found psychomotor activity and speech to be unremarkable, affect to be normal and mood to be good.  He was easily distracted with a short attention span but was oriented to person, time and place.  Thought process and thought process were unremarkable.  He understood the outcome of his behavior and that he had a problem.  There were no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior or panic attacks.  He had a history of suicidal thoughts, with the most recent occurring about eight years ago, as well as homicidal thoughts without a plan to hurt any specific individual.  Impulse control was fair with episodes of violence.  Recent and immediate memory were moderately impaired.

Following this May 2008 VA examination and a review of the Veteran's claims file, a diagnoses of chronic PTSD was made and a GAF of 60 was assigned.  The examiner opined that the Veteran's signs and symptoms of PTSD did not result in deficiencies in judgment, family relations, work, mood or school nor was there reduced reliability and productivity.  In addition, these signs and symptoms did not result in an occasional decrease in work efficiency, intermittent periods of an inability to perform occupational tasks or transient or mild symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

A July 2008 VA psychiatric treatment note reflected the Veteran's reports of continued poor sleep with onset insomnia, sleep of five to six hours per night, combat related to nightmares one to three times per week and that sometimes he wakes up and cannot return to sleep.  Appetite remained poor.  The provider found that the Veteran's dress, hygiene and behavior were appropriate.  Mood was mildly depressed and thought process was linear while thought content and speech were unremarkable.  An assessment of chronic PTSD was made and a GAF of 50 was assigned.

A September 2008 VA psychiatric treatment note reflected the Veteran's reports of some improvement in his symptoms with an increased medication dosage but that there were still times that it did not help his symptoms.  His reported symptoms and the clinical findings of the psychiatrist were consistent with past reports and findings.

An October 2008 VA treatment note reflected the Veteran's reports of "some depression" and fleeting suicidal ideations with no plan.  He stated that the prescribed medications were not working for him and he had been having some "very bad days," which was reflected in his VA examination.  A GAF score of 45 was assigned.

In an October 2008 notice of disagreement, the Veteran wrote that he had not been asked about his combat experiences during his last VA examination.

A December 2009 VA treatment note reflected the Veteran's reports of increased difficulty managing his PTSD symptoms, which were exacerbated by his bodily pain.  He was frustrated and depressed in general and was more isolative.  In addition, he was more guarded with his communication, he was not able to concentrate and his sleep remained disturbed.  The provider noted that the Veteran looked "less spirited" than he had in the past due to increased depression/anxiety and other health maladies that had exacerbated his PTSD.  A GAF of 46 was assigned.

A December 2009 VA psychiatric treatment note indicated that the Veteran has had passing suicidal ideations with no plan, intent or past attempts.

During a January 2010 hearing, the Veteran testified that his symptoms included nightmares and sleep difficulties.  Sometimes he slept only two hours per night and other times gets up to look around.  He argued with his lady friend for no apparent reason due to his irritability.  He sometimes felt like he was going to lose control, such as feeling as if he wanted to throw things at other people, including his kids, but had not.  He felt stress in situations and will just give up.  He had panic attacks once to twice a week "sometimes" as well as anxiety and depression.  His daily activities included watching television, sometimes going outside and taking care of his dogs.  He was by himself most of the day.  He sometimes felt like hurting himself or others and did not have the opportunity to tell the VA examiner about these symptoms.

The Veteran's friend, W. R., testified during the January 2010 hearing that the Veteran no longer engaged in hobbies such as woodworking or fishing that he used to do.  He recalled an incident in which they were rabbit hunting and the Veteran dropped to the ground like a solider after he shot a rabbit.  In the past year, the Veteran had put himself into a shell and did not want to be involved in activities such as holiday dinners.

A January 2010 VA psychiatric treatment note reflected the Veteran's continued reports of sleep difficulties, depressive symptoms and a poor appetite.  He reported passive suicidal ideation without active ideations, plan or intent.  Mental status examination remained consistent and a GAF of 50 was assigned.

A June 2010 VA psychological examination reflected the Veteran's reports that there had been no change in his sleep problems and anxiety despite his psychiatric treatment and medications.  He had been living with his female partner for the past 15 years.  He had previously been married for 30 years, with his wife dying in 1980, and he had two adult children and eight grandchildren.  Although his children lived relatively close, they did not have a good relationship due to his "nervousness" and resulting arguments. The Veteran's partner accompanied him to the interview and reported that they have a good relationship despite periods of nervousness, grumpiness and stubbornness and his increased emotional outbursts and frustration.  He also reported that he frequently felt like having outbursts but chose to walk away instead.  He described himself as a loner, had some friendships and engaged in some recreational activities such as fishing and yard work.  A history of suicide attempts and violence/assaultiveness were denied.  These symptoms occurred on a daily basis and had increased since his retirement.

Mental status examination conducted by the June 2010 VA examination found psychomotor activity to be unremarkable and speech to be soft or whispered, but otherwise unremarkable.  The examiner noted that he was clean, neatly groomed and appropriate dressed.  Affect was normal, mood was good and attention was intact.  He was oriented to person and place but had difficulty reporting the time and year.  Thought processes and thought content were unremarkable.  He understood the outcome of his behavior and that he had a problem.  There were no delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, homicidal thoughts or suicidal thoughts.  He had panic attacks but "not too often."  Impulse control was good with no episodes of violence.  Remote, recent and immediate memory were moderately impaired. 

Following this June 2010 examination and a review of the Veteran's medical records, diagnoses of chronic PTSD and depressive disorder not otherwise specified (NOS) was made.  A GAF of 55 was assigned.  The examiner opined that there was no impairment in the areas of judgment and work.  There was impairment in the area of thinking as he worked hard to distract himself from intrusive thoughts by doing physical tasks such as yard work and walks.  There was impairment in the area of mood due to increased anxiety and moodiness with increased memories.  His moodiness had contributed to strained relationships with his children.  The Veteran had been able to manage his PTSD symptoms for many years by distracting himself with work and family.  Upon retirement, his symptoms increased due to less distractions and he found other social and recreational ways to distract himself.  His symptoms have begun to be evident to his family and interfered with his sleep.

An August 2010 VA treatment note reflected the Veteran's reports of continual deterioration, resulting in more irritability and lack of sleep due to nightmares and combat remembrances.

A September 2010 VA treatment note reflected the Veteran's admission of passive suicidal ideations.  Active ideations, plan or intent were denied.  His other reported symptoms and mental status examination remained consistent with past reports and examination findings.

In an undated statement from W. R., a friend of the Veteran for seven years, wrote that the Veteran had lost interest in his life within the past year.  For instance, in the past they would go fishing at least three times per month, as the weather permitted, but they had only gone fishing three times within the past year.  He also used to build items out of wood and work in his yard but now spent most the time in his house and paid someone to maintain his yard.

The Board finds that the Veteran's symptoms of PTSD most nearly approximated, at worst, the criteria associated with a 70 percent rating.  His current symptoms included daily depression, anxiety, irritability, sleep difficulties and flashbacks.  He self-isolated and maintained relationships only with a few friends, his girlfriend and his children.  Both the Veteran and his girlfriend reported that he had experienced increased emotional outbursts, although these outbursts had not progressed to violence.  He maintained a relationship with his adult children and long-term friend, but reported that his relationship with his children was impaired by his demeanor and his friend testified that aspects of their relationship had worsened by the Veteran's reluctance to engage in social activities.  The June 2010 VA examiner found his remote, recent and immediate memory to be impaired.  Passive suicidal ideations without intent were noted on multiple occasions.  Judgment remained intact as he understood the outcome of his behavior.  The June 2010 VA examiner also found that the Veteran had impaired thinking due to intrusive thoughts despite his denial of delusions and hallucinations.  The record therefore demonstrates that the Veteran manifested deficiencies in the areas of family relations, thinking and mood; he did not work or attempt schooling during the course of the appeal.  38 C.F.R. §§ 4.7, 4.130, 9411.

In addition, the Veteran's assigned GAFs have ranged from 45 to 60, suggesting moderate to serious symptoms.  The Board notes that either the Veteran did not report, or the text of the May 2008 VA examination did not reflect, his more serious reported symptoms such as suicidal ideations and the assigned GAF of 60 appears to reflect this omission.  Carpenter, supra.

A rating in excess of 70 percent is not warranted.  Although the Veteran has reported that he "sometimes" left the home, he has not demonstrated total social impairments as he had maintained a few friendships, a long-term relationship with his lady friend and relationships with his adult children.  He was not employed during the course of the appeal.  Delusions and hallucinations were consistently denied and not found on examination.  The record does not demonstrate, and the Veteran has not alleged, gross impairment in thought processes or communication, grossly inappropriate behavior or disorientation to time or place.  A total rating is therefore not warranted.  38 C.F.R. § 4.130, 9411.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's PTSD manifested by depression, anxiety, irritability, sleep difficulties, intermittent passive suicidal ideations, moderately impaired memory  and emotional outbursts with impairment in the areas of family relations, thinking and mood.  There have been no reported factors outside the rating schedule.  The Veteran has not alleged, and the evidence has not shown, marked interference with employment as he did not work during the course of this appeal.  Hence, referral for consideration of an extra-schedular rating is not warranted.


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted, subject the governing laws and regulations applicable to the payment of monetary benefits.


REMAND

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

During both the May 2008 and June 2010 VA examinations, the Veteran reported that he had retired from his work in the civil service in 1983 due to age or duration of work.  These VA examiners have also found that the Veteran's memory was moderately impaired, that he had emotional outbursts and that he was irritable.  No examiner has addressed the Veteran's employability.  An examination is required to determine what effect the Veteran's PTSD symptoms have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the impact of his service connected PTSD on his ability to work.  The entire claims file is to be made available to and reviewed by the examiner(s) designated to examine the Veteran.  All indicated studies should be performed and all findings reported in detail.

Specifically, the examiner(s) should comment on the Veteran's impairment due the pathology, symptoms and signs of his service connected PTSD.  The examiner(s) is also asked to provide an opinion with respect to the following question:

Do the Veteran's service connected PTSD render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms, and signs associated with such disability, and considering his educational and occupational experience?

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions sought in this remand.

3.  After completing the requested action, and any additional notification and development deemed warranted, adjudicate the issue of entitlement to a TDIU, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


